                                                               USDC
           Case 1:19-cv-07131-ALC Document 39 Filed 11/15/19 Page   SDNY
                                                                  1 of 1
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC#: -----,-,.-,---c-rr--
                                                                                 DATE FILED:    lllic/&
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREA TANTAROS,

                                  Petitioner,
                                                               19-cv-7131 (ALC)
                      -against-
                                                               ORDER
 FOX NEWS CHANNEL, LLC, ET AL.,

                                  Respondents.

ANDREW L. CARTER, JR., United States District Judge:

         The Court previously scheduled oral argument for the Status Conference to be held on

November 19,2019. ECF No. 36. The Court hereby informs Parties that,while they are free to

address other issues,the Court would like Parties to focus argument on whether this Court has

subject matter jurisdiction over the state-law claims in this case . Specifically,the Parties should

address whether the federal issues in this case are "necessarily raised," Gunn v. Minton, 568 U.S.

251,258 (2013),and whether De fendants' arguments regarding preemption independently

support federal question jurisdiction,see Beneficial Nat. Bankv. Anderson, 539 U.S. 1,6-8

(2003). The Parties may also wish to address whether abstention is appropriate under the

doctrine outlined in Railroad Commission of Texas v. Pullman Co., 312 U.S. 496 (1941).



SO ORDERED.

Dated:          November 15, 2019
                New York, New York
                                                �REZ./l;:.;: �
                                                 United States District Judge
